DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-2, 4-8, 10-12 and 14-15 are pending.
Claims 1, 5, 10 and 14 are amended.
Claims 3, 9 and 13 are cancelled.
This office action is in response of the Applicant’s arguments and remarks filed 12/01/2022.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-8, 10-12 and 14-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-2, 4, 6-7, 10-12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gandhi et al. (US2017/0249135A1) hereafter Gandhi, in view of Castillo et al. (US2016/0211985A1) hereafter Castillo, in view of Hu et al. (CN102546804B) hereafter Hu, and further in view of Worthington et al. (US2012/0194334A1) hereafter Worthington.
Regarding claim 1, Gandhi discloses a wireless communication device (fig 1:145/ fig 3:305, par[0021], [0076]: The network architecture 100 includes one or more devices 145 and a computing device 110 connected to a local area network (LAN) 165. The devices 145 are devices with embedded systems 150, and may include, for example, electrical appliances such as refrigerators, ovens, washers, driers, dishwashers, thermostats, alarms, air conditioners, televisions, radios, receivers, amplifiers, and so forth. The device 305 may include any of the aforementioned types of devices having an embedded system, and in one embodiment corresponds to a device 145 of FIG. 1) comprising:
a first processor (fig 3:325, par0078]: Host processing device 325 may be a microcontroller or a digital signal processor (DSP) in one embodiment);
a first memory (fig 1:330, par[0079]: Host memory 330 may include random access memory (RAM), read only memory (ROM), one time programmable (OTP) ROM, Flash (e.g., NOR Flash), or other types of memory), wherein the first processor (204) and the first memory (206) are configured to receive monitored data from one or more sensors (210) (fig 3:310&312, par[0076]: The device 305 includes mechanical components 310, electrical components 312 and an embedded system 315. The electrical components 312 and/or mechanical components 310 may include sensors, programmable logic controllers (PLCs), switches, motors, valves, actuators, and so forth), and wirelessly communicate the received monitored data (fig 3:310&312, par[0076]: The device 305 includes mechanical components 310, electrical components 312 and an embedded system 315. The electrical components 312 and/or mechanical components 310 may include sensors, programmable logic controllers (PLCs), switches, motors, valves, actuators, and so forth); and
a modem (fig 3:350, par[0082]: Communication module 350 technically equivalent to the modem, may be an integrated circuit (IC) that is configured to be coupled to host processing device 325 of embedded system 315.  Communication module 350 may be provided by a third party to a manufacturer of the device along with the API 335, and may enable network capability and remote control capability to be easily added to the device 305) comprising a second processor (fig 3:355; par[0082]: The communication module 350 may include its own processing device 355, a memory 365 and/or a network adapter 360. The processing device 355 may be a microcontroller, a system on a chip (SoC), a digital signal processor (DSP), a programmable logic controller (PLC), a microprocessor or programmable logic device such as a field-programmable gate array (FPGA) or a complex programmable logic device (CPLD)) and a second memory (226) (fig 3:365, par[0083]: The memory 365 may include a non-volatile memory (e.g., RAM) and/or a volatile memory (e.g., ROM, Flash, etc.)), wherein the second processor is configured to:
wirelessly send a current firmware stored in the second memory (par[0047], [0083], [0089]: Memory 365 may also store firmware 390 for the processing device 355, such as firmware that includes instructions for a remote interface 382. a notification may be a request from a remote control application for device related information in order to determine if a firmware update is available for embedded system 315.  Once the determination has been made that a LAN OTA firmware update for embedded system 150 is available, remote control application 120 may then receive an encrypted digital image containing the updated firmware from WAN accessible service 130.  As noted above, the encrypted digital image is encrypted specifically for device 145 having the unique identifier included in the device related information sent to WAN accessible service 130, and is unusable on other devices that are the same model as device 145. Remote interface 380 may retrieve the requested information from device state 340 and return it to the requesting remote control application),
when a firmware upgrade is available, receive an upgrade for the current firmware stored in the second memory (par[0091]: OTA update module 375 may retrieve the encrypted digital image from the location specified in the notification, and store it in memory 365 as firmware update 395.  In some implementations, firmware update 395 may be downloaded and stored in a single operation);
upgrade the current firmware stored in the second memory (par[0091]: firmware update 395 may be downloaded and stored in a single operation. firmware update 395 may be installed to replace firmware 390), wherein upgrading the current firmware comprises temporarily interrupting wireless communication to and from the wireless communication device (202) (par[0094], [0095]: Processing device 355 may keep track of every remote control application and WAN accessible service it has an active session with.  Reachability to the WAN accessible service may be detected in numerous ways. For example, remote interface 380 may attempt to POST to the WAN accessible service with status updates and/or may attempt to ping the WAN accessible service. If a POST attempt and/or ping attempt fails after one or more retries, processing device 355 may inform host processing device 325 that the WAN accessible service is unreachable technically means temporarily interrupting wireless communication to and from the wireless communication device. processing device 355 notifies host processing device 325 each time communication module 350 connects to or loses connection with a destination (e.g., with WAN accessible service or a remote control application).  The host processing device 325 may use this information to keep track of WAN accessible service reachability and record which property updates/state changes have not been reported to the WAN accessible service in device state 340);
reestablish wireless communication to and from the wireless communication device (par[0094], [0095]: Once a connection to the WAN accessible service is reestablished, host processing device 325 or processing device 355 may send all updates that the WAN accessible service missed); and 
Gandhi does not explicitly  the wireless communication device comprising: an identifier of the current firmware; and forward any monitored data received by the first processor and the first memory during the temporary interruption, wherein the wireless communication device is configured to wirelessly send the identifier for the current firmware to a remote server, and wherein the wireless communication device is configured to receive the upgrade for the current firmware from the remote server, when the firmware upgrade is identified by the remote server.
Castillo discloses the wireless communication device comprising:  
upgrading the firmware comprises temporarily interrupting wireless communication to and from the wireless communication device (par[0077]: second control unit 102b may experience a malfunction with one or more of its interfaces that provide wireless communications. In some embodiments, second control unit 102b may disconnect while it receives a firmware upgrade causing a temporary interruption in communication); and 
forward any monitored data received by the first processor and the first memory during the temporary interruption (par[0077], [0079], [0080]: second control unit 102a/b may disconnect while it receives a firmware upgrade causing a temporary interruption in communication. second control unit 102a/b may be experiencing operational issues with its ability to communicate over HVAC control network 124 while maintaining its ability to communicate over LAN 126.  In this situation, second control unit 102a/b may attempt to independently connect with user device 110 using LAN 126 or HVAC control network 102a/b. second control unit 102b may communicate an alert to first control unit 102a that second control unit 102b is completely disconnecting from both the LAN 126 and HVAC control network 124).
One of ordinary skill in the art would be aware of both the Gandhi and the Castillo references since both pertain to the field of wireless communication systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wireless communication device of Gandhi to implement the feature of accessing data with a temporary interruption as disclosed by Castillo to gain the functionality of providing a reliable wireless service that also provides easy onboarding to existing wireless networks by experiencing operational issues with its ability to communicate over network while maintaining its ability to communicate over an alternative network.
Gandhi in view of Castillo does not explicitly disclose the communication device comprising: an identifier of the current firmware, the wireless communication device is configured to wirelessly send the identifier for the current firmware to a remote server, and wherein the wireless communication device is configured to receive the upgrade for the current firmware from the remote server, when the firmware upgrade is identified by the remote server.
Hu discloses the communication device comprising: an identifier of the current firmware (page 2 ln 34-40, page 3 ln 5-11: The terminal firmware version number is composed of four digits. The first digit indicates the terminal type of the GPS terminal, the second digit indicates the application type of the GPS terminal, and the third digit indicates the terminal firmware. The large version number, the fourth digit indicates the minor version number of the terminal firmware. The version number of the terminal firmware consists of 4 segments. The value of each segment ranges from 0 to 255. When the terminal firmware version is specified, each segment number can be separated by a dot. For example, 1.2.3.21, these 4 digits indicate The meanings are as follows: the first paragraph number: terminal type, 1 indicates the tower crane type GPS terminal, the second paragraph number: application type, the GPS terminal may customize software for different customer applications to distinguish different customers, the third paragraph: The large version number of the firmware, generally starting from 1, the fourth paragraph number: the small version number of the firmware, generally starting from 0), wherein the wireless communication device is configured to wirelessly send the identifier for the current firmware to a remote server (page 2 ln 34-40: When the GPS terminal needs to download the terminal firmware from the upgrade server, the GPS terminal sends the upgrade terminal to the current use of the terminal. The version number of the terminal firmware and the terminal serial number of the terminal. The terminal firmware version number is composed of four digits. The first digit indicates the terminal type of the GPS terminal, the second digit indicates the application type of the GPS terminal, and the third digit indicates the terminal firmware. The large version number, the fourth digit indicates the minor version number of the terminal firmware), and wherein the wireless communication device is configured to receive the upgrade for the current firmware from the remote server, when the firmware upgrade is identified by the remote server (page 3 ln 12-15; page 2 ln 9-12: The upgrade server determines whether the GPS terminal needs to download the set version of the terminal firmware according to the current terminal firmware version number and the terminal serial number transmitted from the GPS terminal, and if yes, sends the terminal firmware corresponding to the set terminal firmware version number. The GPS terminal periodically sends the current terminal firmware version number and the terminal serial number to the upgrade server. If the upgrade server sends the terminal firmware to the GPS terminal, the GPS terminal performs reception, and the GPS terminal starts receiving after the monitoring server sends the upgrade command to the GPS terminal. The terminal firmware to be upgraded).
One of ordinary skill in the art would be aware of the Gandhi, Castillo and Hu references since all pertain to the field of wireless communication systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wireless communication device of Gandhi to implement the identification feature as disclosed by Hu to gain the functionality of providing a reliable wireless service that also provides an efficient upgrading of a new firmware that is carried out on the equipment firmware through control of the user identifier, so that the operation is convenient and the equipment firmware upgrading can be remotely controlled.
Gandhi in view of Castillo and Hu does not explicitly disclose the wireless communication device comprises a gas detector that is operable to trigger an alarm when a detected gas concentration moves outside of a predetermined threshold.
Worthington discloses the wireless communication device comprises a gas detector (fig 2:210; par[0027], [0028]: The detector 200 can include a gas sensor element 210. The gas sensor element 210 can detect a presence of a predetermined gas or gases in the ambient atmosphere. The gas sensor element 210 can detect that the amount of a hazardous gas in the ambient atmosphere has reached a predetermined threshold) that is operable to trigger an alarm when a detected gas concentration moves outside of a predetermined threshold (par[0029]: When conditions are met, the gas sensor element 210 can transmit a signal to the sensor drive circuit and signal conditioning circuit 220, which can transmit a signal to the microcontroller 230. When the received signal indicates a presence of a predetermined gas in the ambient atmosphere or indicates that the amount of a hazardous gas in the ambient atmosphere has reached a predetermined threshold, the microcontroller 230 can generate a gas alarm signal).
One of ordinary skill in the art would be aware of the Gandhi, Castillo, Hu and Worthington references since all pertain to the field of wireless communication systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wireless communication device of Gandhi to implement the gas feature as disclosed by Worthington to gain the functionality of detecting the presence of gases in an area, often as part of a safety system, and sounding an alarm to operators in the area where the leak is occurring, giving them the opportunity to intervene in time.

Regarding claim 2, Gandhi in view of Castillo, Hu and Worthington discloses the wireless communication device of claim 1, wherein the wireless communication device continues to receive monitored data from the one or more sensors during the temporary interruption in wireless communication (Castillo par[0042], par[0077], [0079], [0080]: Sensor 112 represents any device capable of providing environmental and operational data to control units 102. Second control unit 102b may be communicatively coupled to sensor 112c and interactive display 114b. second control unit 102a/b may disconnect while it receives a firmware upgrade causing a temporary interruption in communication. second control unit 102a/b may be experiencing operational issues with its ability to communicate over HVAC control network 124 while maintaining its ability to communicate over LAN 126).

Regarding claim 4, Gandhi in view of Castillo, Hu and Worthington discloses the wireless communication device of claim 1 further comprising the one or more sensors located within the wireless communication device (Castillo fig 3:310&312, par[0076]: the device 305 includes mechanical components 310, electrical components 312 and an embedded system 315. The electrical components 312 and/or mechanical components 310 may include sensors, programmable logic controllers (PLCs), switches, motors, valves, actuators).

Regarding claim 6, Gandhi in view of Castillo, Hu and Worthington discloses the wireless communication device of claim 1, wherein the identifier for the current firmware comprises a firmware image file (Gandhi par[0033], [0047]: WAN accessible service may generate an encrypted digital image that contains a firmware update for the embedded system 150 having the specific DSN for device 145, where the encrypted digital image is usable only for device 145 having that specific DSN. WAN accessible service may receive a list of DSNs associated with devices having an old firmware version and generate a unique encrypted digital image for each of the DSNs such that each encrypted digital image can only be decrypted and installed by the device associated with the DSN for which it was encrypted).

Regarding claim 7, Gandhi in view of Castillo, Hu and Worthington discloses the wireless communication device of claim 6, wherein the second processor is further configured to store an updated firmware image file associated with the upgraded current firmware (Gandhi par[0064], [0083], [0090]: Memory 365 may store a public key 370 and for use in decrypting an encrypted digital image that may be received via an OTA update from a remote control application (such as remote control application 120 of FIG. 1). OTA update manager 215 may then send location information to the embedded system that includes a reference to the storage area where encrypted digital image 250 is stored. In some implementations, the location information may be a URL that can access an addressable portion of the storage area that contains encrypted digital image 250).

Regarding claim 8, Gandhi in view of Castillo, Hu and Worthington discloses the wireless communication device wherein the wireless communication device is configured to wirelessly communicate the received monitored data to a remote server (Worthington fig 3:300, par[0032], [0034]: The central station 300 can communicate with and receive information from remote detectors. The central station 300 can use information received from a detector in several ways. For example, the central station 300 can inform a user local to the central station 300 that an alarm at the detector, for example, a gas alarm or a man-down alarm, has occurred.).

Regarding claim 10, Gandhi discloses a method for upgrading the firmware of a wireless communication device, the method comprising: 
sending a wireless communication containing the current firmware stored in a memory of a modem on the wireless communication device (par[0047], [0083], [0089]: Memory 365 may also store firmware 390 for the processing device 355, such as firmware that includes instructions for a remote interface 382. a notification may be a request from a remote control application for device related information in order to determine if a firmware update is available for embedded system 315.  Once the determination has been made that a LAN OTA firmware update for embedded system 150 is available, remote control application 120 may then receive an encrypted digital image containing the updated firmware from WAN accessible service 130.  As noted above, the encrypted digital image is encrypted specifically for device 145 having the unique identifier included in the device related information sent to WAN accessible service 130, and is unusable on other devices that are the same model as device 145. Remote interface 380 may retrieve the requested information from device state 340 and return it to the requesting remote control application); 
when a firmware upgrade is available, receiving an upgrade for the current firmware stored in the memory (par[0091]: OTA update module 375 may retrieve the encrypted digital image from the location specified in the notification, and store it in memory 365 as firmware update 395.  In some implementations, firmware update 395 may be downloaded and stored in a single operation); 
upgrading the current firmware stored in the memory (par[0091]: firmware update 395 may be downloaded and stored in a single operation. firmware update 395 may be installed to replace firmware 390), wherein upgrading the firmware comprises temporarily interrupting wireless communication to and from the wireless communication device (202) (par[0094], [0095]: Processing device 355 may keep track of every remote control application and WAN accessible service it has an active session with.  Reachability to the WAN accessible service may be detected in numerous ways. For example, remote interface 380 may attempt to POST to the WAN accessible service with status updates and/or may attempt to ping the WAN accessible service. If a POST attempt and/or ping attempt fails after one or more retries, processing device 355 may inform host processing device 325 that the WAN accessible service is unreachable technically means temporarily interrupting wireless communication to and from the wireless communication device. processing device 355 notifies host processing device 325 each time communication module 350 connects to or loses connection with a destination (e.g., with WAN accessible service or a remote control application).  The host processing device 325 may use this information to keep track of WAN accessible service reachability and record which property updates/state changes have not been reported to the WAN accessible service in device state 340; 
reestablishing wireless communication to and from the wireless communication device(par[0094], [0095]: Once a connection to the WAN accessible service is reestablished, host processing device 325 or processing device 355 may send all updates that the WAN accessible service missed).
Gandhi does not explicitly  the wireless communication device comprising: an identifier for the current firmware; forwarding any monitored data received by the wireless communication device during the temporary interruption, wherein the wireless communication device is configured to wirelessly send the identifier for the current firmware to a remote server, and wherein the wireless communication device is configured to receive the upgrade for the current firmware from the remote server, when the firmware upgrade is identified by the remote server.
Castillo discloses the wireless communication device comprising:  
upgrading the firmware comprises temporarily interrupting wireless communication to and from the wireless communication device (par[0077]: second control unit 102b may experience a malfunction with one or more of its interfaces that provide wireless communications. In some embodiments, second control unit 102b may disconnect while it receives a firmware upgrade causing a temporary interruption in communication); and 
forwarding any monitored data received by the wireless communication device during the temporary interruption (par[0077], [0079], [0080]: second control unit 102a/b may disconnect while it receives a firmware upgrade causing a temporary interruption in communication. second control unit 102a/b may be experiencing operational issues with its ability to communicate over HVAC control network 124 while maintaining its ability to communicate over LAN 126.  In this situation, second control unit 102a/b may attempt to independently connect with user device 110 using LAN 126 or HVAC control network 102a/b. second control unit 102b may communicate an alert to first control unit 102a that second control unit 102b is completely disconnecting from both the LAN 126 and HVAC control network 124).
One of ordinary skill in the art would be aware of both the Gandhi and the Castillo references since both pertain to the field of wireless communication systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wireless communication device of Gandhi to implement the feature of accessing data with a temporary interruption as disclosed by Castillo to gain the functionality of providing a reliable wireless service that also provides easy onboarding to existing wireless networks by experiencing operational issues with its ability to communicate over network while maintaining its ability to communicate over an alternative network.
Gandhi in view of Castillo does not explicitly disclose the method comprising: an identifier for the current firmware, wherein the wireless communication device is configured to wirelessly send the identifier for the current firmware to a remote server, and wherein the wireless communication device is configured to receive the upgrade for the current firmware from the remote server, when the firmware upgrade is identified by the remote server.
Hu discloses the method comprising: an identifier of the current firmware (page 2 ln 34-40, page 3 ln 5-11: The terminal firmware version number is composed of four digits. The first digit indicates the terminal type of the GPS terminal, the second digit indicates the application type of the GPS terminal, and the third digit indicates the terminal firmware. The large version number, the fourth digit indicates the minor version number of the terminal firmware. The version number of the terminal firmware consists of 4 segments. The value of each segment ranges from 0 to 255. When the terminal firmware version is specified, each segment number can be separated by a dot. For example, 1.2.3.21, these 4 digits indicate The meanings are as follows: the first paragraph number: terminal type, 1 indicates the tower crane type GPS terminal, the second paragraph number: application type, the GPS terminal may customize software for different customer applications to distinguish different customers, the third paragraph: The large version number of the firmware, generally starting from 1, the fourth paragraph number: the small version number of the firmware, generally starting from 0), wherein the wireless communication device is configured to wirelessly send the identifier for the current firmware to a remote server (page 2 ln 34-40: When the GPS terminal needs to download the terminal firmware from the upgrade server, the GPS terminal sends the upgrade terminal to the current use of the terminal. The version number of the terminal firmware and the terminal serial number of the terminal. The terminal firmware version number is composed of four digits. The first digit indicates the terminal type of the GPS terminal, the second digit indicates the application type of the GPS terminal, and the third digit indicates the terminal firmware. The large version number, the fourth digit indicates the minor version number of the terminal firmware), and wherein the wireless communication device is configured to receive the upgrade for the current firmware from the remote server, when the firmware upgrade is identified by the remote server (page 3 ln 12-15; page 2 ln 9-12: The upgrade server determines whether the GPS terminal needs to download the set version of the terminal firmware according to the current terminal firmware version number and the terminal serial number transmitted from the GPS terminal, and if yes, sends the terminal firmware corresponding to the set terminal firmware version number. The GPS terminal periodically sends the current terminal firmware version number and the terminal serial number to the upgrade server. If the upgrade server sends the terminal firmware to the GPS terminal, the GPS terminal performs reception, and the GPS terminal starts receiving after the monitoring server sends the upgrade command to the GPS terminal. The terminal firmware to be upgraded).
One of ordinary skill in the art would be aware of the Gandhi, Castillo and Hu references since all pertain to the field of wireless communication systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wireless communication device of Gandhi to implement the identification feature as disclosed by Hu to gain the functionality of providing a reliable wireless service that also provides an efficient upgrading of a new firmware that is carried out on the equipment firmware through control of the user identifier, so that the operation is convenient and the equipment firmware upgrading can be remotely controlled.
Gandhi in view of Castillo and Hu does not explicitly disclose the wireless communication device comprises a gas detector that is operable to trigger an alarm when a detected gas concentration moves outside of a predetermined threshold.
Worthington discloses the wireless communication device comprises a gas detector (fig 2:210; par[0027], [0028]: The detector 200 can include a gas sensor element 210. The gas sensor element 210 can detect a presence of a predetermined gas or gases in the ambient atmosphere. The gas sensor element 210 can detect that the amount of a hazardous gas in the ambient atmosphere has reached a predetermined threshold) that is operable to trigger an alarm when a detected gas concentration moves outside of a predetermined threshold (par[0029]: When conditions are met, the gas sensor element 210 can transmit a signal to the sensor drive circuit and signal conditioning circuit 220, which can transmit a signal to the microcontroller 230. When the received signal indicates a presence of a predetermined gas in the ambient atmosphere or indicates that the amount of a hazardous gas in the ambient atmosphere has reached a predetermined threshold, the microcontroller 230 can generate a gas alarm signal).
One of ordinary skill in the art would be aware of the Gandhi, Castillo, Hu and Worthington references since all pertain to the field of wireless communication systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wireless communication device of Gandhi to implement the gas feature as disclosed by Worthington to gain the functionality of detecting the presence of gases in an area, often as part of a safety system, and sounding an alarm to operators in the area where the leak is occurring, giving them the opportunity to intervene in time.

Regarding claim 11, Gandhi in view of Castillo, Hu and Worthington discloses the method of claim 10 further comprising receiving monitored data from one or more sensors (Gandhi fig 3:310&312, par[0076]: The device 305 includes mechanical components 310, electrical components 312 and an embedded system 315. The electrical components 312 and/or mechanical components 310 may include sensors, programmable logic controllers (PLCs), switches, motors, valves, actuators, and so forth), and wirelessly communicating the received monitored data (Gandhi fig 3:310&312, par[0076]: The device 305 includes mechanical components 310, electrical components 312 and an embedded system 315. The electrical components 312 and/or mechanical components 310 may include sensors, programmable logic controllers (PLCs), switches, motors, valves, actuators, and so forth).

Regarding claim 12, Gandhi in view of Castillo, Hu and Worthington discloses the method of claim 11 further comprising continuing to receive monitored data from the one or more sensors during the temporary interruption in wireless communication (Castillo par[0042], par[0077], [0079], [0080]: Sensor 112 represents any device capable of providing environmental and operational data to control units 102. Second control unit 102b may be communicatively coupled to sensor 112c and interactive display 114b. second control unit 102a/b may disconnect while it receives a firmware upgrade causing a temporary interruption in communication. second control unit 102a/b may be experiencing operational issues with its ability to communicate over HVAC control network 124 while maintaining its ability to communicate over LAN 126).

Regarding claim 15, Gandhi in view of Castillo, Hu and Worthington  discloses the method of claim 10, wherein the identifier for the current firmware comprises a firmware image file (Gandhi par[0033], [0047]: WAN accessible service may generate an encrypted digital image that contains a firmware update for the embedded system 150 having the specific DSN for device 145, where the encrypted digital image is usable only for device 145 having that specific DSN. WAN accessible service may receive a list of DSNs associated with devices having an old firmware version and generate a unique encrypted digital image for each of the DSNs such that each encrypted digital image can only be decrypted and installed by the device associated with the DSN for which it was encrypted), and wherein the method further comprises storing an updated firmware image file associated with the upgraded current firmware (Gandhi par[0064], [0083], [0090]: Memory 365 may store a public key 370 and for use in decrypting an encrypted digital image that may be received via an OTA update from a remote control application (such as remote control application 120 of FIG. 1). OTA update manager 215 may then send location information to the embedded system that includes a reference to the storage area where encrypted digital image 250 is stored. In some implementations, the location information may be a URL that can access an addressable portion of the storage area that contains encrypted digital image 250).

2.	Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gandhi in view of Castillo, Hu and Worthington, and further in view of Van Wyk et al. (US2014/0036702A1) hereafter Van Wyk.
Regarding claim 5, Gandhi in view of Castillo, Hu and Worthington  discloses the wireless communication device wherein the wireless communication device comprises a router (Gandhi fig 3:360, par[0084]: wherein the network adapter 360 is technically equivalent to a router. Network adapter 360 may receive notifications and other messages from a WAN accessible service and/or remote control applications. Network adapter 360 may additional send outgoing messages to the WAN accessible service and/or to remote control applications).
Gandhi in view of Castillo, Hu and Worthington does not explicitly disclose the one or more sensors are located within a gas detector configured to wirelessly communicate with the router.
Van Wyk discloses the one or more sensors are located within a gas detector configured to wirelessly communicate with the router (fig 2:124, par[0043], [0055], [0058]: Each of the nodes 102 may be implemented as, or associated with, any of a variety of conventional computing devices such as, for example, smart utility meters (e.g., electric, gas, and/or water meters), sensors (e.g., temperature sensors, weather stations, frequency sensors, etc.), control devices, transformers, routers, servers, relays (e.g., cellular relays), switches, valves, power line communication (PLC) transceivers, combinations of the foregoing, or any device couplable to a communication network and capable of sending and/or receiving data. the central office 104 may process, analyze, store, and/or manage data obtained from a smart utility meter, sensor, control device, router, regulator, server, relay, switch, valve, and/or other nodes).
One of ordinary skill in the art would be aware of the Gandhi, Castillo, Hu, Worthington and Van Wyk references since all pertain to the field of wireless communication systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wireless communication device of Gandhi to implement the routing feature as disclosed by Van Wyk to gain the functionality of choosing best path across the internetwork using dynamic routing algorithms, reducing network traffic by creating collision domains and also by creating broadcast domains, and providing sophisticated routing, flow control and traffic isolation.

Regarding claim 14, Gandhi in view of Castillo, Hu and Worthington discloses the method wherein the wireless communication device comprises a router (Gandhi fig 3:360, par[0084]: wherein the network adapter 360 is technically equivalent to a router. Network adapter 360 may receive notifications and other messages from a WAN accessible service and/or remote control applications. Network adapter 360 may additional send outgoing messages to the WAN accessible service and/or to remote control applications).
Gandhi in view of Castillo, Hu and Worthington does not explicitly disclose the sensors are located within a gas detector configured to wirelessly communicate with the router.
Van Wyk discloses the method wherein the wireless communication device comprises a router (fig 1:124, par[0055]:  Routing module 124 is configured to implement and/or facilitate a routing protocol to route transmissions between and among nodes 102 of the ARA using available communication technologies (e.g., RF and PLC) based on a quality (e.g., FOM) of links between the nodes 102, availability of the nodes 102 determined by the busy device list module 122, and/or one or more other factors), the sensors are located within a gas detector configured to wirelessly communicate with the router (fig 2:124, par[0043], [0055], [0058]: Each of the nodes 102 may be implemented as, or associated with, any of a variety of conventional computing devices such as, for example, smart utility meters (e.g., electric, gas, and/or water meters), sensors (e.g., temperature sensors, weather stations, frequency sensors, etc.), control devices, transformers, routers, servers, relays (e.g., cellular relays), switches, valves, power line communication (PLC) transceivers, combinations of the foregoing, or any device couplable to a communication network and capable of sending and/or receiving data. the central office 104 may process, analyze, store, and/or manage data obtained from a smart utility meter, sensor, control device, router, regulator, server, relay, switch, valve, and/or other nodes).
One of ordinary skill in the art would be aware of the Gandhi, Castillo, Hu, Worthington and Van Wyk references since all pertain to the field of wireless communication systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wireless communication device of Gandhi to implement the routing feature as disclosed by Van Wyk to gain the functionality of choosing best path across the internetwork using dynamic routing algorithms, reducing network traffic by creating collision domains and also by creating broadcast domains, and providing sophisticated routing, flow control and traffic isolation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165. The examiner can normally be reached (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMINE BENLAGSIR/Primary Examiner, Art Unit 2685